Corrected Notice of Allowability
1.	This Corrected Notice of Allowability is prepared to add a missing period at the end of instant claim 1. No changes are made to the allowed claims or to the reasons for allowance.
Status of Application
2.	Claims 1-3 and 5 are pending in the application. 
EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 1, line 13, after “carbonaceous” delete “matrix” and insert - - matrix. - - 
Allowable Subject Matter
4.	Claims 1-3 and 5 are allowed.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed ceramic. Specifically, the prior art fails to teach a ceramic made by, and therefore necessarily having the compositional and structural limitations necessarily imparted by, a method meeting each limitation of instant claim 1. Said prior art does not teach a ceramic having therein carbide nanoparticles and nitride nanoparticles selected from those of instant claim 1, and having said nanoparticles each being homogenously distributed therein, and wherein the ceramic comprises a carbonaceous matrix in which said nanoparticles are distributed, said matrix resultant from an organic compound or resin that consists only of carbon and hydrogen, and thus itself does not contain any elements beyond these. 
The most relevant prior art reference found is Keller et al (US 8815381). The difference from instant claims is that while Keller et al teaches a boron carbide-boron nitride nanoparticulate and composition comprising said nanoparticulate within a carbonaceous matrix, Keller teaches that in embodiments containing nitride nanoparticles, said nitride is formed from treatment in a nitrogen-containing atmosphere, or through a matrix-forming material that comprises nitrogen, and it has been shown that the former condition results in nanoparticles of nitride that would not be homogenously distributed within the matrix as is a necessarily present feature in the ceramic produced according to claim 1, and it has been shown that the latter condition results in nitrogen presence in the carbonaceous matrix, which is precluded by the instant claim amendments limiting the matrix precursor material to those consisting only of carbon and hydrogen. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW15 September 2021